






Citation:



Farley v. Pearlson



Date:
20030110











2003 BCCA 37



Docket:



CA028933





Registry:  Vancouver





COURT OF APPEAL
  FOR BRITISH COLUMBIA





ORAL REASONS FOR JUDGMENT





Before:







The Honourable Madam Justice Huddart





January 10, 2003









The Honourable Mr. Justice Mackenzie













The Honourable Mr. Justice Thackray















Vancouver,
        B.C.













BETWEEN:





LUCINE TERESA FARLEY, Administratix

And Trustee of the Last Will and Testament of

COLIN HENRY PEARLSON, Deceased





RESPONDENT

(PLAINTIFF)





AND:





JACQUELINE JUNE PEARLSON





APPELLANT

(DEFENDANT)






















H.S. McLellan



appearing
  for the Appellant





W.G. MacLeod



appearing
  for the Respondent







[1]

HUDDART, J.A.
:
  This is an appeal from an order of Mr. Justice Ralph made following a trial,
  that a
  joint tenancy on land on Denman Island had been severed prior
  to the death of one of the registered owners, and that the land was held in
  tenancy in common.

[2]

Despite a stellar effort by counsel on behalf of
  the former wife of one of the former joint tenants of the property, we have
  not been persuaded that the trial judge erred in reaching the conclusion that
  these
  parties agreed to sever the joint tenancy in 1977.  There was evidence to
  support his finding. In these circumstances it is not necessary for us to
  consider the interesting submissions counsel made in this case and about the
  reach and meaning of the decision in
Williams v. Hensman
, [1861]
  1 J. & H. 546, generally thought to be the leading case on the subject.

[3]

The appeal is dismissed.

[4]

MACKENZIE, J.A.
:
  I agree.

[5]

THACKRAY, J.A.
: I
  agree.



The Honourable Madam Justice Huddart





